UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PEDRO RODRIGUEZ GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00516-WDQ-1)


Submitted:   January 29, 2015             Decided:   March 27, 2015


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Columbia,
Maryland, for Appellant.  Gerald A. A. Collins, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland; Debra Lynn Dwyer,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a bench trial, Pedro Rodriguez Garcia was

convicted of conspiracy to commit Hobbs Act robbery and of Hobbs

Act robbery, both in violation of 18 U.S.C. § 1951(a) (2012),

and using and carrying a firearm during and in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c) (2012).

Garcia received concurrent sentences of 240 months on the two

Hobbs     Act   convictions          and    a       consecutive       mandatory      minimum

sentence of eighty-four months on the firearm conviction.                                 In

accordance      with    Anders       v.    California,         386 U.S. 738    (1967),

Garcia’s counsel has filed a brief certifying that there are no

meritorious      issues       for    appeal,         but     questioning      whether    the

district    court      erred    in    denying            Garcia’s    motion   to    suppress

photographic      and     in-court         identifications           and   whether      trial

counsel was ineffective when he stipulated to the admission of

an autopsy report.         Garcia has filed a pro se supplemental brief

arguing that the district court erred when it applied a two-

level obstruction of justice enhancement and double-counted the

victim’s    death      when    selecting            an    appropriate      sentence.      We

affirm.

            When considering the denial of a suppression motion,

we review the district court’s legal conclusions de novo and its

factual findings for clear error.                         United States v. Saunders,

501 F.3d 384, 389 (4th Cir. 2007).                            A two-step analysis is

                                                2
employed     to    determine     the     admissibility            of        a     challenged

identification.       Id.     “First the defendant must show that the

photo    identification       procedure       was   impermissibly                suggestive.

Second, if the defendant meets this burden, a court considers

whether    the    identification       was    nevertheless         reliable          in    the

context of all of the circumstances.”                  Id. at 389-90 (footnote

omitted).        Thus, we may uphold a district court’s denial of a

motion      to     suppress     identifications              if        we        find      the

identifications       reliable,     without         determining             whether        the

identification      procedure     was    unduly       suggestive.                Holdren    v.

Legursky, 16 F.3d 57, 61 (4th Cir. 1994).                         In evaluating the

reliability of a witness’ identification, we consider:

     the opportunity of the witness to view the criminal at
     the time of the crime, the witness’ degree of
     attention,   the  accuracy   of  the   witness’  prior
     description of the criminal, the level of certainty
     demonstrated by the witness at the confrontation, and
     the length of time between the crime and the
     confrontation.

Neil v. Biggers, 409 U.S. 188, 199-200 (1972).

            The    district    court    did     not    err    when          it    found    the

identifications reliable.          Garcia’s coconspirator had multiple

opportunities to familiarize himself with Garcia’s appearance —

he spent five days casing a robbery target with Garcia, carried

out the robbery with him, and traveled to another city with him

after     the     robbery.        Furthermore,         Garcia’s             coconspirator

testified that he was certain that Garcia was the individual

                                          3
with whom he carried out the robbery.                    Accordingly, the district

court     properly     denied     Garcia’s           motion     to    suppress       the

identifications.

             We    decline   to   reach       Garcia’s      claim    of   ineffective

assistance    of    counsel.      Unless       an    attorney’s      ineffectiveness

conclusively       appears   on   the    face       of   the   record,    ineffective

assistance claims are not addressed on direct appeal.                             United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                            Instead,

such claims should be raised in a motion brought pursuant to 28

U.S.C. § 2255 (2012), in order to permit adequate development of

the record.        See United States v. Baptiste, 596 F.3d 214, 216

n.1 (4th Cir. 2010).         Because there is no conclusive evidence of

ineffective assistance on the face of the record, we conclude

that Garcia’s claim should be raised, if at all, in a § 2255

motion.

             In accordance with Anders, we have reviewed Garcia’s

pro se claims and the record in this case and have found no

meritorious issues for appeal.                  Therefore, although we grant

Garcia’s motion to supplement the record, we affirm Garcia’s

conviction    and     sentence.         This    court      requires      that    counsel

inform Garcia, in writing, of the right to petition the Supreme

Court   of   the    United   States      for    further        review.      If    Garcia

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

                                          4
this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Garcia.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5